


110 HR 6498 IH: Genomics and Personalized Medicine Act

U.S. House of Representatives
2008-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6498
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2008
			Mr. Kennedy
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To secure the promise of personalized medicine for all
		  Americans by expanding and accelerating genomics research and initiatives to
		  improve the accuracy of disease diagnosis, increase the safety of drugs, and
		  identify novel treatments, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Genomics and Personalized Medicine Act
			 of 2008.
		2.FindingsThe Congress makes the following
			 findings:
			(1)The completion of
			 the Human Genome Project in 2003 paved the way for a more sophisticated
			 understanding of diseases and drug responses, which has contributed to the
			 advent of personalized medicine.
			(2)Personalized
			 medicine is the application of genomic and molecular data to better target the
			 delivery of health care, facilitate the discovery and clinical testing of new
			 products, help determine a person’s predisposition to a particular disease or
			 condition, and identify any targeted prevention strategies for that
			 predisposition.
			(3)Many commonly-used
			 drugs are typically effective in only 40 to 60 percent of the patient
			 population.
			(4)In the United
			 States, up to 15 percent of hospitalized patients experience a serious adverse
			 drug reaction, and as many as 100,000 deaths are attributed annually to such
			 reactions.
			(5)Pharmacogenomics
			 has the potential to dramatically increase the efficacy and safety of drugs and
			 reduce health care costs, and is fundamental to the practice of genome-based
			 personalized medicine.
			(6)Pharmacogenomics
			 is the study of drug response in the context of the entire genome. This
			 relatively new field combines pharmacology (the science of drugs) and genomics
			 (the study of genes and their functions) to develop safer and more effective
			 medications and dosing regimens that will be tailored to an individual’s
			 genetic makeup.
			(7)The cancer drug
			 Gleevec was developed based on knowledge of the chromosomal trans­location that
			 causes chronic myelogenous leukemia, which is characterized by an abnormal
			 growth in the number of white blood cells. The mean 5-year survival for
			 affected patients who are treated with Gleevec is 95 percent, which contrasts
			 to a 5-year survival of 50 percent for patients treated with older
			 therapies.
			(8)The ERBB2 gene
			 helps cells grow, divide, and repair themselves. One in 4 breast cancers are
			 characterized by extra copies of this gene, which causes uncontrolled and rapid
			 tumor growth. Pharmacogenomics research led to both the development of the test
			 for this type of breast cancer as well as an effective biologic,
			 Herceptin.
			(9)Warfarin, a blood
			 thinner used to prevent the formation of life-threatening clots, significantly
			 elevates patient risk for bleeding in the head or gas trointestinal tract, both
			 of which are associated with increased rates of hospitalization, disability,
			 and death. Pharmacogenomic researchers have identified and developed tests for
			 genetic variants in the cytochrome P450 metabolizing enzyme (CYP2C9) and
			 vitamin K epoxide reductase complex that increase risk for these adverse
			 events. By using a companion diagnostic test for these two genes, physicians
			 can modify the dosing regimen and decrease the likelihood of adverse
			 events.
			(10)Although the
			 cancer drug 6-mercaptopurine (6–MP) cures 85 percent of children with acute
			 lymphoblastic leukemia, historically, a significant number of patients would
			 die inexplicably from the drug. Researchers later discovered that 1 in 300
			 individuals have only a non-functional form of the metabolizing enzyme
			 thiopurine methyltransferase (TPMT) and, as a result, should receive only a
			 fraction of the standard dose of 6
			(11)Research into the
			 genetics of breast cancer identified two pivotal genes, BRCA1 and BRCA2,
			 mutations which correspond to a significantly increased lifetime risk of
			 developing breast and ovarian cancer. Individuals in affected families or with
			 specific risk factors may use genetic testing to identify whether they carry
			 mutations in these genes and to inform their decisions about treatment options,
			 including prophylactic mastectomy and oopho­rectomy.
			(12)Realizing the
			 promise of personalized medicine will require continued Federal leadership and
			 agency collaboration, expansion, and acceleration of genomics research, a
			 capable genomics workforce, incentives to encourage development and collection
			 of data on the analytic and clinical validity and clinical utility of genomic
			 tests and therapies, and improved regulation over the quality of genetic tests,
			 direct-to consumer advertising of genetic tests, and use of personal genomic
			 information.
			3.DefinitionsIn this Act:
			(1)BiobankThe
			 term biobank means a shared repository of human biological
			 specimens that may also include data associated with such specimens collected
			 for medical or research purposes. Human biological specimens may include body
			 fluids, tissues, blood, cells, or materials derived from these sources, and
			 data associated with such specimens may include health information or
			 environmental data.
			(2)BiomarkerThe
			 term biomarker means an analyte found in or derived from a
			 patient specimen that is objectively measured and evaluated as an indicator of
			 normal biologic processes, pathogenic processes, or pharmacologic responses to
			 a therapeutic intervention.
			(3)CLIAThe
			 term CLIA means section 353 of the Public Health Service Act (42
			 U.S.C. 263a; commonly referred to as the Clinical Laboratory Improvement
			 Amendments of 1988).
			(4)EnvironmentThe
			 term environment means conditions or circumstances that are
			 nongenetic but may have a health impact.
			(5)Genetic
			 testThe term genetic test means an analysis of
			 human DNA, RNA, chromosomes, proteins, or metabolites, that detects genotypes,
			 mutations, or chromosomal changes.
			(6)IWGThe term IWG means the
			 Genomics and Personalized Medicine Interagency Working Group established
			 pursuant to section 4.
			(7)Pharmacogenetic
			 test
				(A)In
			 generalThe term phar­ma­cogenetic test means a
			 genetic test intended to identify individual variations in DNA sequence related
			 to drug absorption and disposition (pharmacokinetics) or drug action
			 (phar­ma­co­dynamics), including polymorphic variation in the genes that encode
			 the functions of transporters, receptors, metabolizing enzymes, and other
			 proteins, or other genomic variations, including rearrangements, insertions,
			 and deletions, or alterations in gene expression or inactivation, that may be
			 correlated with pharmacological function and therapeutic response.
				(B)Variations and
			 alterationsFor purposes of this paragraph, the variations or
			 alterations referred to in subparagraph (A) may be a pattern or profile of
			 change, rather than a change in an individual marker.
				(8)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
			4.Genomics and
			 personalized medicine inter agency working group
			(a)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Secretary shall establish within the Department of Health and
			 Human Services the Genomics and Personalized Medicine Interagency Working Group
			 (IWG).
			(b)DutiesThe
			 IWG shall facilitate collaboration, coordination, and integration of activities
			 within the Department of Health and Human Services and other Federal agencies,
			 and among such agencies and relevant public and private entities, by—
				(1)reviewing current
			 and proposed genomic initiatives, in order to identify shared interests and
			 leverage resources;
				(2)prioritizing new
			 genomic initiatives, based on areas of need as measured by public health
			 impact;
				(3)reaching consensus
			 on standardized genomic terminology, definitions, and data code sets for
			 adoption and use in federally conducted or supported programs;
				(4)establishing and
			 disseminating quality standards and guidelines for the collection, processing,
			 archiving, storage, and dissemination of genomic samples and data for research
			 and clinical purposes;
				(5)developing and
			 promulgating guidelines regarding procedures, protocols, and policies for the
			 safeguarding of the privacy of biobank subjects, in accordance with the Office
			 for Human Research Protection and Clinical Research Policy Analysis and
			 Coordination Program at the National Institutes of Health, and other guidelines
			 as appropriate;
				(6)reviewing and
			 making recommendations to address ownership and patient access issues with
			 respect to genomic samples and analyses;
				(7)developing and
			 promulgating guidelines regarding procedures, protocols, and policies for
			 access to patient data, genomic samples, and associated health information by
			 nongovernmental entities for research purposes;
				(8)developing and
			 disseminating guidelines for constructing informed consent forms that ensure
			 patient privacy and confidentiality of associated clinical data and
			 information, understanding of research procedures, benefits, risks, rights, and
			 responsibilities, and continuous voluntary participation; and
				(9)providing
			 recommendations for the establishment of a distributed database, pursuant to
			 section 5.
				(c)IWG
			 chairpersonThe Secretary, or his or her designee, shall serve as
			 chairperson of the IWG.
			(d)MembersIn
			 addition to the Secretary, the IWG shall include members from—
				(1)the National
			 Institutes of Health;
				(2)the Centers for
			 Disease Control and Prevention;
				(3)the Food and Drug
			 Administration;
				(4)the Health
			 Resources and Services Administration;
				(5)the Office of
			 Minority Health;
				(6)the Agency for
			 Healthcare Research and Quality;
				(7)the Centers for
			 Medicare & Medicaid Services;
				(8)the Veterans
			 Health Administration;
				(9)the Office of the
			 National Coordinator for Health Information Technology;
				(10)the Department of
			 Energy;
				(11)the Armed Forces
			 Institute of Pathology;
				(12)the Indian Health
			 Service;
				(13)other Federal
			 departments; and
				(14)such other
			 agencies as determined appropriate by the Secretary.
				(e)Public
			 inputThe IWG shall solicit input from relevant stakeholders with
			 respect to meeting the duties described in subsection (b).
			(f)ReportNot
			 later than 18 months after the date of the enactment of this Act, the Secretary
			 shall prepare and submit a report to the appropriate committees of the Congress
			 and to the public on IWG deliberations, activities, and recommendations with
			 respect to meeting the duties described in subsection (b).
			(g)TerminationThe
			 IWG shall terminate after submitting the report described in subsection (f), or
			 later at the discretion of the Secretary.
			(h)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section, $5,000,000 for each of fiscal years 2009 and 2010.
			5.Expansion and
			 acceleration of genetic and genomics research
			(a)Genetics and
			 genomics researchThe Secretary shall expand and accelerate
			 research and programs to collect genetic and genomic data that will advance the
			 field of genomics and personalized medicine, with prioritized focus on—
				(1)studies of
			 diseases and health conditions with substantial public health impact;
				(2)population-based
			 studies of genotype prevalence, gene-disease association, gene-drug response
			 association, and gene-environment interactions;
				(3)systematic review
			 and synthesis of the results of population-based studies using methods of human
			 genome epidemiology;
				(4)translation of
			 genomic information into molecular genetic screening tools, diagnostics, and
			 therapeutics, through well-conducted clinical trials and studies;
				(5)translation of
			 genomic information into tools for public health investigations and ongoing
			 biosurveillance and monitoring;
				(6)systematic review
			 of data on analytic validity and clinical validity of molecular genetic
			 tests;
				(7)comprehensive
			 studies of clinical utility, including cost-effectiveness and cost-benefit
			 analyses, of molecular genetic tests and therapeutics;
				(8)population-based
			 studies to assess the awareness, knowledge, and use of genetic tests and their
			 impact on the population health and health disparities; and
				(9)methods to enhance
			 provider uptake or adoption of pharmacogenomic products into practice.
				(b)National
			 biobanking initiative
				(1)In
			 generalThe Secretary shall advance the field of genomics and
			 personalized medicine through establishment of a national biobanking
			 distributed database for the collection and integration of genomic data, and
			 associated environmental and clinical health information, which shall
			 facilitate synthesis and pooled analysis of such data.
				(2)DatabaseWith
			 respect to the national biobanking distributed database, the Secretary
			 shall—
					(A)adhere to relevant
			 guidelines, policies, and recommendations of the IWG, pursuant to section
			 4;
					(B)establish,
			 directly or by contract, a single point of authority to manage operations of
			 the database;
					(C)incorporate
			 biobanking data from federally conducted or supported genomics initiatives, as
			 feasible;
					(D)encourage
			 voluntary submission of biobanking data obtained or analyzed with private or
			 non-Federal funds;
					(E)facilitate
			 submission of data, including secure and efficient electronic
			 submission;
					(F)allow public use
			 of data only—
						(i)with
			 appropriate privacy safeguards in place; and
						(ii)for
			 health research purposes;
						(G)determine
			 appropriate procedures for access by nongovernmental entities to biobank data
			 for research and development of new or improved tests and treatments, and
			 submission of data generated from such samples to the Food and Drug
			 Administration as part of the approval process for drugs and devices;
					(H)conduct, directly
			 or by contract, analytical research, including clinical, epidemiological, and
			 social research, using biobank data; and
					(I)make analytic
			 findings from biobanking initiatives supported by Federal funding publicly
			 available within an appropriate timeframe to be determined by the
			 Secretary.
					(3)Rule of
			 constructionNothing in this subsection shall be construed to
			 require the submission or acceptance of biological specimens.
				(c)Biobank
			 initiatives grants
				(1)In
			 generalThe Secretary shall establish a grant program for
			 eligible entities to develop or expand biobanking initiatives to increase
			 understanding of how genomics interacts with environmental factors to cause
			 disease, and to accelerate the development of genomic-based tests and
			 treatments.
				(2)Eligible
			 entities
					(A)In
			 generalFor purposes of this subsection, eligible entities
			 include academic medical centers and other entities determined appropriate by
			 the Secretary. Eligible entities desiring a grant under this subsection shall
			 submit an application to the Secretary in accordance with this subsection, at
			 such time, in such manner, and containing such additional information as the
			 Secretary may require.
					(B)PriorityAcademic
			 medical centers that partner with health care professionals within their
			 communities in order to obtain diverse genomic samples shall be given priority
			 for awards made under this subsection.
					(3)RequirementsThe
			 Secretary shall ensure that biobanks supported by grant awards under this
			 subsection—
					(A)adhere to
			 guidelines and recommendations developed pursuant to section 4;
					(B)are established to
			 complement activities related to the implementation of current Federal
			 biobanking research initiatives, as feasible;
					(C)are based on
			 well-defined populations, including population-based registries of disease and
			 family-based registries;
					(D)collect data from
			 participants with diverse genomic profiles, demographics, environmental
			 exposures, and presence or absence of health conditions and diseases, as
			 appropriate;
					(E)meet quality
			 standards developed by the IWG pursuant to section 4 for the collection,
			 processing, archiving, storage, and dissemination of data;
					(F)have practical
			 experience and demonstrated expertise in genomics and its clinical and public
			 health applications;
					(G)establish
			 mechanisms to ensure patient privacy and protection of information from
			 nonhealth applications and, as feasible, patient access to genomic samples for
			 clinical testing purposes; and
					(H)contribute genomic
			 and associated clinical and environmental data and analyses to the national
			 biobanking distributed database, established pursuant to subsection (b).
					(4)Use of
			 fundsAn eligible entity that receives a grant under this
			 subsection shall use the grant funds to develop or expand a biobanking
			 initiative, which may include the following activities:
					(A)Support for
			 scientific and community advisory committees.
					(B)Recruitment and
			 education of participants.
					(C)Development of
			 consent protocols.
					(D)Obtaining genetic
			 samples and associated environmental and clinical information.
					(E)Establishment and
			 maintenance of secure storage for genetic samples and clinical
			 information.
					(F)Conduct of data
			 analyses and evidence-based systemic reviews that allow for the
			 following:
						(i)Identification of
			 biomarkers and other surrogate markers to improve predictions of onset of
			 disease, response to therapy, and clinical outcomes.
						(ii)Increased
			 understanding of gene environment interactions.
						(iii)Development of
			 genetic screening, diagnostic, and therapeutic interventions.
						(iv)Genotypic
			 characterization of tissue samples.
						(G)Other activities,
			 as determined appropriate by the Secretary.
					(5)Quality
			 assuranceThe Secretary may enter into a contract with an
			 external entity to evaluate grantees under this subsection to ensure that
			 quality standards are met.
				(d)Application of
			 privacy rulesNothing in this Act or the amendments made by this
			 Act shall be construed to supercede the requirements for the protection of
			 patient privacy under—
				(1)the Federal
			 regulations promulgated under section 264(c) of the Health Insurance
			 Portability and Accountability Act of 1996 (42 U.S.C. 1320d–2 note);
				(2)sections 552 and
			 552a of title 5, United States Code (5 U.S.C. App.); or
				(3)the Genetic
			 Information Nondiscrimination Act of 2008 (Public Law 110–233).
				(e)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section, $150,000,000 for fiscal year 2009, and such sums as may be
			 necessary for each of fiscal years 2010 through 2014.
			6.Genomics
			 workforce and training
			(a)Genetics and
			 genomics trainingThe Secretary, directly or through contracts or
			 grants to eligible entities, which shall include professional genetics and
			 genomics societies, academic institutions, and other entities as determined
			 appropriate by the Secretary, shall improve the adequacy of genetics and
			 genomics training for diagnosis, treatment, and counseling of adults and
			 children for both rare and common disorders, through support of efforts
			 to—
				(1)develop and
			 disseminate model training program and residency curricula and teaching
			 materials that reflect the new knowledge and evolving practice of genetics and
			 genomics;
				(2)assist the review
			 of board and other certifying examinations by professional societies and
			 accreditation bodies to ensure adequate focus on the fundamental principles of
			 genomics; and
				(3)identify and
			 evaluate options for distance or on-line learning for degree or continuing
			 education programs.
				(b)IntegrationThe
			 Secretary, in collaboration with medical professional societies and
			 accreditation bodies and associations of health professional schools, shall
			 support initiatives to increase the integration of genetics and genomics into
			 all aspects of clinical and public health practice by promoting genetics and
			 genomics competency across all clinical, public health, and laboratory
			 disciplines through the development and dissemination of health professional
			 guidelines which shall—
				(1)include focus on
			 appropriate techniques for collection and storage of genomics samples,
			 administration and interpretation of genetic and genomic tests, and subsequent
			 clinical and public health decisionmaking; and
				(2)specifically
			 target health professionals without formal training or experience in the field
			 of genomics.
				(c)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section $10,000,000 for fiscal year 2009, and such sums as may be
			 necessary for each of fiscal years 2010 through 2014.
			7.Realizing the
			 potential of personalized medicine
			(a)Public registry
			 of information on validity of laboratory-developed genetic tests
				(1)Registry
					(A)In
			 generalSection 520 of the Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 360j) is amended by adding at the end the following:
						
							(o)Registry on
				analytical and clinical validity of laboratory-developed genetic tests
								(1)The Secretary shall establish and maintain
				a registry on the analytical and clinical validity of laboratory-developed
				genetic tests.
								(2)The registry under paragraph (1)
				shall consist of information on the analytical and clinical validity of
				laboratory-developed genetic tests submitted to the Secretary—
									(A)under section 510(c), 515, or 520 for
				clearance or approval of such tests (whether submitted before or after the date
				of the enactment of this subsection); and
									(B)under paragraph (3).
									(3)(A)Unless a
				laboratory-developed genetic test is cleared under section 510(k) or approved
				under section 515 or 520(m) for its intended use, the manufacturer of the test
				shall electronically submit to the Secretary information (in a form specified
				by the Secretary and certified as truthful and accurate) on the analytical and
				clinical validity of the test for its intended use.
									(B)If the intended use of a
				laboratory-developed genetic test is limited solely to the measurement of an
				analytical property or characteristic, the manufacturer of the test shall not
				submit any information with respect to the clinical validity of the test under
				subparagraph (A) other than the following statement: This test is
				intended to measure only the property or characteristic that is reported as a
				result of use of the test. The test is not intended to be used to diagnose or
				screen for any disease or condition, or to otherwise aid in decisionmaking with
				respect to health, and this laboratory makes no representations as to its
				usefulness for any such purpose..
									(4)In this subsection:
									(A)The term genetic test means
				an analysis of human DNA, RNA, chromosomes, proteins, or metabolites, that
				detects genotypes, mutations, or chromosomal changes.
									(B)The term laboratory-developed
				genetic test means a genetic test that is designed, validated,
				conducted, and offered as a service by a clinical laboratory subject to section
				353 of the Public Health Service Act (commonly referred to as the
				Clinical Laboratory Improvement Amendments of 1988) using either
				commercially available analyte specific reagents (Food and Drug
				Administration-regulated), reagents prepared by the laboratory (not Food and
				Drug Administration-regulated), or some combination
				thereof.
									.
					(B)Conforming
			 amendmentSection 501 of the Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 351) is amended by adding at the end the following:
						
							(j)If it is a laboratory-developed genetic
				test described in section 520(o)(4) and the manufacturer of the test fails to
				submit information with respect to the test as required by such
				section.
							.
					(2)Comparative
			 analysisTo inform implementation of the registry on
			 laboratory-developed genetic tests under section 520(o) of the Federal Food,
			 Drug, and Cosmetic Act, as added by paragraph (1), the Secretary shall
			 undertake a comparative analysis of laboratory review requirements under CLIA
			 and those of the Food and Drug Administration to—
					(A)assess and reduce
			 unnecessary differences in such requirements;
					(B)eliminate
			 redundancies and decrease the burden of review, as practicable; and
					(C)specify which
			 elements of the test constitute a device that may be regulated by the Food and
			 Drug Administration and which elements comprise a service that may be regulated
			 under CLIA.
					(3)RegulationsNot later than 18 months after the date of
			 the enactment of this Act, the Secretary shall promulgate regulations to
			 implement the registry on laboratory-developed genetic tests under section
			 520(o) of the Federal Food, Drug, and Cosmetic Act, as added by paragraph
			 (1).
				(4)Effective date
			 of submission requirementsThe Secretary may not require a
			 laboratory to submit information under section 520(o) of the Federal Food, Drug
			 and Cosmetic Act, as added by paragraph (1), until the date that is 180 days
			 after the regulations promulgated pursuant to paragraph (3) take effect.
				(5)Adverse
			 eventsThe Secretary, acting through the Commissioner of Food and
			 Drugs and the Administrator of the Centers for Medicare & Medicaid
			 Services, shall—
					(A)facilitate the use
			 of genetic and genomic approaches, as feasible, to assess risk for, and reduce
			 incidence of, adverse drug reactions;
					(B)develop or expand
			 adverse event reporting systems to encompass reports of adverse events
			 resulting from genetic testing; and
					(C)respond
			 appropriately to any adverse events resulting from such testing.
					(b)National academy
			 of sciences studyNot later than 180 days after the date of the
			 enactment of this Act, the Secretary shall enter into a contract with the
			 National Research Council of the National Academy of Sciences to study and
			 recommend appropriate incentives to encourage—
				(1)codevelopment of
			 companion diagnostic testing by a drug sponsor;
				(2)development of
			 companion diagnostic testing for already-approved drugs by the drug
			 sponsor;
				(3)companion
			 diagnostic test development by device companies that are not affiliated with
			 the drug sponsor; and
				(4)action on other
			 issues determined appropriate by the Secretary.
				(c)Food and Drug
			 Administration
				(1)Encouragement of
			 companion diagnostic testingThe Secretary, acting through the
			 Commissioner of Food and Drugs, may encourage the sponsor of a drug or
			 biological product—
					(A)to codevelop a
			 companion diagnostic test, after filing an investigational new drug application
			 or a new drug application to address significant safety concerns of the drug or
			 biological product;
					(B)to develop a
			 companion diagnostic test if phase IV data demonstrate significant safety or
			 effectiveness concerns with use of the drug or biological product; and
					(C)to relabel the drug
			 or biological product to require validated companion diagnostic testing when
			 evidence of improved outcomes has been established in practice or if data
			 demonstrate significant safety concerns with use of such drug or biological
			 product.
					(2)Pharmacogenomic
			 data submissionThe Secretary, acting through the Commissioner of
			 Food and Drugs, shall encourage and facilitate voluntary pharmacogenomic data
			 submission from drug sponsors, which may include—
					(A)the development
			 and dissemination of guidance on relevant policies, procedure and practice
			 regarding such submission;
					(B)the provision of
			 technical assistance;
					(C)the establishment
			 of a mechanism to store, maintain, and analyze such data, in collaboration with
			 the National Institutes of Health and the Centers for Disease Control and
			 Prevention;
					(D)determining when
			 such data may be used to support an investigational new drug or a new drug
			 application;
					(E)the conduct of a
			 study of the use of genomic approaches to understand and reduce adverse drug
			 reactions; and
					(F)other activities
			 determined appropriate by the Commissioner.
					(3)Termination of
			 certain advertising campaignsThe Commissioner of Food and Drugs
			 shall collaborate with the Federal Trade Commission to identify and terminate,
			 pursuant to section 5 of the Federal Trade Commission Act (15 U.S.C. 45),
			 advertising campaigns that make false, misleading, deceptive, or unfair claims
			 about the benefits or risks of genetic tests.
				(d)Centers for
			 Medicare & Medicaid ServicesTo foster adoption of genetic
			 screening tools, the Administrator of the Centers for Medicare & Medicaid
			 Services shall—
				(1)assess and update
			 current procedure terminology codes to encourage the rapid review and coverage
			 of novel tests through the creation of new Healthcare Common Procedures Coding
			 System (HCPCS) codes and adoption of new current procedural
			 terminology (CPT) codes and without undue reliance on national
			 coverage determinations; and
				(2)determine and
			 implement fair and reasonable coverage policies and reimbursement rates for
			 medically necessary genetic and genomic treatments and services, including
			 laboratory testing.
				(e)Centers for
			 Disease Control and Prevention
				(1)Direct-to-consumer
			 marketingNot later than 2 years after the date of the enactment
			 of this Act, the Director of the Centers for Disease Control and Prevention (in
			 this subsection referred to as the Director), with respect to
			 genetic tests for which consumers have direct access, shall—
					(A)conduct an
			 analysis of the public health impact of direct-to-consumer marketing to the
			 extent possible from available data sources;
					(B)analyze the
			 validity of claims made in direct-to-consumer marketing to determine whether
			 such claims are substantiated by competent and reliable scientific evidence;
			 and
					(C)make
			 recommendations to the Secretary regarding necessary interventions to protect
			 the public from potential harms of direct to-consumer marketing and access to
			 genetic tests.
					(2)Public
			 awarenessThe Director shall expand efforts to educate and
			 increase awareness of the general public about genomics and its applications to
			 improve health, prevent disease, and eliminate health disparities. Such efforts
			 shall include the—
					(A)ongoing collection
			 of data on the awareness, knowledge, and use of genetic tests through public
			 health surveillance systems, and analysis of the impact of such tests on
			 population health; and
					(B)integration of the
			 use of validated genetic and genomic tests in public health programs as
			 appropriate.
					(f)Agency for
			 Healthcare Research and QualityThe Director of the Agency for
			 Healthcare Research and Quality, after consultation with the IWG and other
			 public and private organizations based in the United States and abroad, as
			 appropriate, shall support the assessment of the clinical utility and
			 cost-effectiveness of companion diagnostic tests that guide prescribing
			 decisions, through research that—
				(1)develops
			 standardized tools and methodologies to assess the clinical utility and
			 cost-effectiveness of such tests, as well as criteria for use;
				(2)establishes and
			 validates drug dosing algorithms for which such tests can improve outcomes,
			 taking into consideration—
					(A)a reduction in
			 toxicity, adverse events, and mortality;
					(B)improved clinical
			 outcomes and quality of life, including decreased requirements for monitoring
			 and laboratory testing; and
					(C)the impact on the
			 direct and indirect costs of health care, which may include costs due to length
			 of hospital stay, length of time to identify safe and effective dosing for
			 patients, toxicity and adverse events, and other measures of health care
			 utilization and outcomes;
					(3)supports and
			 expedites the development of clinical decision tools for clinical use of
			 genetic tests, as warranted; and
				(4)prioritizes the
			 development of such tests for diseases and health conditions that have a
			 significant public health impact because of prevalence, risk of complications
			 from treatment, and other factors determined appropriate by the
			 Director.
				(g)Authorization of
			 appropriations
				(1)In
			 generalTo carry out
			 subsections (a), (c), (d), and (f), there are authorized to be appropriated
			 $30,000,000 for fiscal year 2009, and such sums as may be necessary for each of
			 fiscal years 2010 through 2014.
				(2)Registry on
			 analytical and clinical validity of laboratory-developed genetic tests; adverse
			 event reportingTo carry out
			 subsection (b), there are authorized to be appropriated $10,000,000 for fiscal
			 year 2009, and such sums as may be necessary for each of fiscal years 2010
			 through 2014.
				(3)CDC public
			 awareness activitiesTo carry out subsection (e), there are
			 authorized to be appropriated $30,000,000 for fiscal year 2009, and such sums
			 as may be necessary for each of fiscal years 2010 through 2014.
				8.Tax credit for
			 research and development related to companion diagnostic tests
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
				
					45Q.Companion
				diagnostic test credit
						(a)Allowance of
				creditFor purposes of section 38, in the case of an eligible
				taxpayer, the companion diagnostic test credit for any taxable year is an
				amount equal to the qualified research expenses paid or incurred by the
				taxpayer during the taxable year in connection with the development of a
				qualified companion diagnostic test.
						(b)Eligible
				taxpayerFor purposes of this section, the term eligible
				taxpayer means a taxpayer who has been requested to develop a qualified
				companion diagnostic test by the Secretary of Health and Human Services in
				connection with a drug—
							(1)for which an
				application has been submitted under section 501(b)(1) of the Federal Food,
				Drug, and Cosmetic Act, or
							(2)for which an
				application has been approved under such section.
							(c)Qualified
				companion diagnostic testFor purposes of this section, the term
				qualified companion diagnostic test means a diagnostic test in
				connection with a drug which—
							(1)is designed to
				provide information which can be used to increase the safety or effectiveness
				of the drug, and
							(2)is approved by the
				Secretary of Health and Human Services.
							(d)Qualified
				research expensesFor purposes of this section, the term
				qualified research expenses has the meaning given to such term
				under section 41(b).
						(e)No double
				benefit
							(1)Coordination
				with other deductions and creditsExcept as provided in paragraph (2), the
				amount of any deduction or other credit allowable under this chapter for any
				expense taken into account in determining the amount of the credit under
				subsection (a) shall be reduced by the amount of the credit under subsection
				(a) attributable to such expense.
							(2)Research and
				development costs
								(A)In
				generalExcept as provided in subparagraph (B), any amount which
				is taken into account in determining the amount of the credit under subsection
				(a) for any taxable year shall not be taken into account for purposes of
				determining the credit under section 41 for such taxable year.
								(B)Costs taken into
				account in determining base period research expensesAny amount
				taken into account in determining the amount of the credit under subsection (a)
				for any taxable year shall be taken into account in determining base period
				research expenses for purposes of applying section 41 to subsequent taxable
				years.
								(f)RegulationsThe
				Secretary, in consultation with the Secretary of Health and Human Services,
				shall promulgate such regulations as are necessary to carry out the purposes of
				this section.
						(g)TerminationThis
				section shall not apply to expenses paid or incurred in taxable years beginning
				after the date which is 5 years after the date of the enactment of this
				section.
						.
			(b)Credit treated as
			 part of general business creditSection 38(b) of the Internal
			 Revenue Code of 1986 is amended by striking plus at the end of
			 paragraph (32), by striking the period at the end of paragraph (33) and
			 inserting , plus, and by adding at the end the following new
			 paragraph:
				
					(34)the companion
				diagnostic test credit determined under section
				45Q(a).
					.
			(c)Clerical
			 amendmentThe table of sections for subpart D of subchapter A of
			 chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new item:
				
					
						Sec. 45Q. Companion diagnostic test
				credit.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to expenses
			 paid or incurred in taxable years beginning after the date of the enactment of
			 this Act.
			
